 Case 14-14234         Doc 133      Filed 04/03/19 Entered 04/03/19 10:29:36             Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-14234
         GLEN LEWIS
         GENESSA LEWIS
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/16/2014, and was converted to chapter 13 on 11/12/2014.

         2) The plan was confirmed on 10/15/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/28/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/12/2019.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $94,305.91.

         10) Amount of unsecured claims discharged without payment: $535,214.02.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-14234        Doc 133       Filed 04/03/19 Entered 04/03/19 10:29:36                    Desc Main
                                      Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $68,636.00
        Less amount refunded to debtor                          $628.72

NET RECEIPTS:                                                                                  $68,007.28


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $0.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $3,055.93
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,055.93

Attorney fees paid and disclosed by debtor:                $1,505.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ADDISON CENTRAL PATHOLOGY       Unsecured          31.50           NA              NA            0.00       0.00
BANK OF AMERICA                 Unsecured     11,096.00            NA              NA            0.00       0.00
BANK OF AMERICA                 Unsecured      2,437.51            NA              NA            0.00       0.00
Best Buy Credit Services        Unsecured           0.00           NA              NA            0.00       0.00
CHICAGO PATROLMENS FEDERAL C Unsecured       129,115.38            NA              NA            0.00       0.00
CHICAGO PATROLMENS FEDERAL C Unsecured               NA       8,727.03        8,927.03      8,927.03        0.00
CHICAGO PATROLMENS FEDERAL C Unsecured               NA       4,741.92        4,741.92      4,741.92        0.00
CHICAGO PATROLMENS FEDERAL C Unsecured               NA     16,854.08        16,854.08     16,854.08        0.00
CHICAGO PATROLMENS FEDERAL C Secured                 NA     38,735.61        38,735.61           0.00       0.00
CHICAGO PATROLMENS FEDERAL C Secured         199,000.00    387,985.42       387,985.42           0.00       0.00
CHICAGO PATROLMENS FEDERAL C Secured         150,000.00    273,843.49       312,579.10           0.00       0.00
CHICAGO PATROLMENS FEDERAL C Unsecured       199,305.10            NA              NA            0.00       0.00
CITIBANK                        Unsecured      8,498.21            NA              NA            0.00       0.00
CITIBANK                        Unsecured      1,409.62            NA              NA            0.00       0.00
CPFCU VISA                      Unsecured     15,976.97            NA              NA            0.00       0.00
CPFCU VISA                      Unsecured     14,876.33            NA              NA            0.00       0.00
FAMILY MEDICAL CARE LTD         Unsecured         102.89           NA              NA            0.00       0.00
FEDERAL LOAN SERVICES           Unsecured     88,461.66     87,364.20        87,364.20           0.00       0.00
FIRSTMARK IDAPP                 Unsecured      6,169.02            NA              NA            0.00       0.00
GARY R FAHRENBACH               Unsecured      2,080.00            NA              NA            0.00       0.00
GE MONEY BANK                   Unsecured           0.00           NA              NA            0.00       0.00
GENESIS CLINICAL LABORATORY     Unsecured          53.07           NA              NA            0.00       0.00
GI SOLUTIONS OF IL INC          Unsecured         146.70           NA              NA            0.00       0.00
GI SOLUTIONS OF IL INC          Unsecured      3,358.00            NA              NA            0.00       0.00
IL STATE DISBURSEMENT UNIT      Priority          330.88           NA              NA            0.00       0.00
ILLINOIS STUDENT ASSISTANCE COM Unsecured            NA       2,899.85        2,899.85           0.00       0.00
ILLINOIS STUDENT ASSISTANCE COM Unsecured            NA       2,298.22        2,298.22           0.00       0.00
MCKESSON CORPORATION            Unsecured         239.00           NA              NA            0.00       0.00
MERCEDES BENZ D/B/S DCFS USA    Secured       20,000.00            NA              NA            0.00       0.00
MERCEDES BENZ D/B/S DCFS USA    Unsecured         851.13           NA              NA            0.00       0.00
MERCEDES BENZ FINANCIAL SER     Unsecured         772.50           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-14234       Doc 133        Filed 04/03/19 Entered 04/03/19 10:29:36                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted      Allowed         Paid          Paid
MERCEDES BENZ FINANCIAL SER      Secured       17,000.00            NA           NA             0.00        0.00
Midwest Imaging Professionals    Unsecured         149.00           NA           NA             0.00        0.00
MIRAMED REVENUE GROUP            Unsecured         239.00           NA           NA             0.00        0.00
MUNICIPAL SERVICES BUREAU        Unsecured         286.00           NA           NA             0.00        0.00
PRA RECEIVABLES MGMT             Unsecured      3,110.42       4,207.31     4,207.31       4,207.31         0.00
PRA RECEIVABLES MGMT             Unsecured      4,955.67       5,594.64     5,594.64       5,594.64         0.00
PRA RECEIVABLES MGMT             Unsecured      9,948.46     10,846.83     10,846.83      10,846.83         0.00
PRA RECEIVABLES MGMT             Unsecured      1,427.59       2,221.52     2,221.52       2,221.52         0.00
RESURRECTION HEALTH CARE         Unsecured         881.24           NA           NA             0.00        0.00
RESURRECTION HEALTH CARE         Unsecured         472.00           NA           NA             0.00        0.00
RESURRECTION HEALTH CARE         Unsecured         472.00           NA           NA             0.00        0.00
RM ANESTHESIA                    Unsecured         107.25           NA           NA             0.00        0.00
ROGERS & HOLLAND                 Unsecured         610.00           NA           NA             0.00        0.00
ROGERS & HOLLAND                 Unsecured      6,945.00            NA           NA             0.00        0.00
RUSH UNIVERSITY MED CTR          Unsecured         944.95        944.95       944.95         944.95         0.00
RUSH UNIVERSITY MEDICAL CENTE    Unsecured          57.20           NA           NA             0.00        0.00
STATE FARM BANK                  Unsecured      9,997.78     10,613.07     10,613.07      10,613.07         0.00
UNIVERSITY ANESTHESIOLOGISTS     Unsecured          61.20         61.20        61.20            0.00        0.00
UNIVERSITY PATHOLOGISTS          Unsecured          57.15           NA           NA             0.00        0.00
US SMALL BUSINESS ADMINISTRATI   Unsecured     34,528.60            NA           NA             0.00        0.00
US SMALL BUSINESS ADMINISTRATI   Unsecured           0.00           NA           NA             0.00        0.00
US SMALL BUSINESS ADMINISTRATI   Secured       34,528.60            NA           NA             0.00        0.00
US SMALL BUSINESS ADMINISTRATI   Secured             0.00           NA           NA             0.00        0.00
West Suburban Medical Center     Unsecured          98.52           NA           NA             0.00        0.00
West Suburban Medical Center     Unsecured         691.45           NA           NA             0.00        0.00
West Suburban Medical Center     Unsecured         477.21           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                 $700,564.52                  $0.00               $0.00
      Mortgage Arrearage                                     $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                                $0.00                  $0.00               $0.00
      All Other Secured                                 $38,735.61                  $0.00               $0.00
TOTAL SECURED:                                         $739,300.13                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                     $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $157,574.82         $64,951.35                   $0.00




UST Form 101-13-FR-S (09/01/2009)
 Case 14-14234         Doc 133      Filed 04/03/19 Entered 04/03/19 10:29:36                 Desc Main
                                      Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $3,055.93
         Disbursements to Creditors                            $64,951.35

TOTAL DISBURSEMENTS :                                                                      $68,007.28


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
